DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
February 26, 1999
Dear State Medicaid Director:
The purpose of this letter is to remind you that the Health Care Financing Administration (HCFA) can provide
information to States that can be used to outreach to Medicare beneficiaries who may be eligible for Medicaid coverage of
Medicare cost-sharing under the Qualified Medicare Beneficiary (QMB) Program and to remind you of the upcoming
conference on enrollment of the dual eligible population.
HCFA screens newly entitled Medicare beneficiaries to determine whether their income from Social Security is within the
income standards of the QMB program (100 per cent of the Federal Poverty Level). Information about Medicare
beneficiaries who meet the QMB income criteria can be provided monthly to each State showing the potential QMB
eligible's Medicare claim number, Social Security number, name, address, and county code. This data is referred to as
"QMB leads data." Nineteen States currently receive this information. These States are Alabama, California, Delaware,
Georgia, Illinois, Iowa, Louisiana, Maryland, Minnesota, Mississippi, Missouri, New Mexico, North Carolina, Ohio,
Pennsylvania, South Carolina, South Dakota, Utah, and Wyoming.
If you would like to find out more about receiving HCFA's QMB leads data, please contact Bob Walke at (410) 786-6188
or by electronic mail at RWalke@hcfa.gov.
HCFA is hosting a conference entitled, "Reach Out, A Cooperative Effort by Stakeholders to Enroll Dual Eligibles." The
conference will take place on March 9 and 10, at the DoubleTree Hotel in Arlington, Virginia. We encourage you and
your staff to attend this conference, as well as the closed meeting between State and HCFA representatives that will take
place at the same location on March 8. During this closed meeting, State and HCFA representatives will work to establish
the baseline, potential enrollment figures, and targets that will be set under the Government Performance and Results Act
(GPRA) measure to increase Medicaid enrollment of persons eligible for both Medicare and Medicaid.
State participation is critical to determining the data elements that will be used to gauge performance under the GPRA
measure; therefore, HCFA will be providing a $300 grant to States that participate in the March 8 meeting. Each State
Medicaid Director will be responsible for designating one representative from the State who will be the State recipient of
this $300. Payment will be made after the conference. You should have received information about the conference and
payment methodology for this grant from Prospect Associates, which has been contracted to handle the logistical aspects
of the conference. If you have any questions regarding the conference, closed meeting, or $300 grant, please contact Gina
Clemons at (410) 786-9644 or by electronic mail at GClemons@hcfa.gov.
Thank you for sharing in the agency's commitment to enroll this vulnerable population in the programs that have been
designed to assist them.
Sincerely,
/S/
Theresa A. Derville
Acting Director

cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge - American Public Human Services Association Joy Wilson - National Conference of State Legislatures
Nolan Jones - National Governors' Association

